Title: The Madisons’ Travels in Virginia during the British Occupation of Washington, 24–26 August (Editorial Note)
From: 
To: 


        EDITORIAL NOTE
        Circumstances dictated that the planned cabinet rendezvous in Fredericktown (now Frederick), Maryland, mentioned at the end of Madison’s 24 August 1814 memorandum on his conversations with John Armstrong, would not take place. After returning to Washington following the Battle of Bladensburg, JM crossed the Potomac River to Virginia, as did Dolley Madison. Their whereabouts between this time and JM’s arrival at Brookeville,

Maryland, on the evening of 26 August 1814, must be pieced together from various first- and second-hand accounts and memoirs of greater and lesser reliability, for JM himself left none, and Dolley Madison later claimed that her letters to her sister Lucy Payne Washington Todd from this time period had been destroyed by mice. The available sources include a private memorandum by William Jones and his statement to Congress; Navy Yard clerk Mordecai Booth’s report of his efforts to secure the navy’s gunpowder in Virginia during the British occupation, in the course of which he received various accounts of the Madisons’ separate peregrinations; Madison slave Paul Jennings’s recollections of his owners’ sojourns, published in 1865; the memoir of Dolley Madison compiled by her niece, Mary E. E. Cutts; Matilda Lee Love’s account of Dolley Madison’s stay at her house on the night of 24 August 1814, published in 1957; and Charles Jared Ingersoll’s rendition of the story, probably based in part on conversations with Dolley Madison, and published in his 1849 history of the war. (For a map of the Madisons’ travels as outlined below, see illustration facing page.)
        Ingersoll and Cutts wrote that JM and various companions arrived at the President’s House shortly after Dolley Madison had left it, which according to Jennings and Cutts was at about three o’clock in the afternoon on 24 August 1814. All three of these sources say that she went to Georgetown, Ingersoll adding that her destination there was Bellevue. Jones, as well, stated that after making arrangements for blowing up the Navy Yard, he left it at about 3:30 in the afternoon for Georgetown, where he found his family “and that of the Presidents at the house of Charles Carrol Esqr of Bellevue.” There, Jones wrote, he “received a message from the President requesting that I would join him at Foxalls works” (the Columbia Foundry) near the town. “At about 5 Oclock,” he continued, “I set out in company with the family of the President, of Mr. Carrols and my own … and proceeded through Georgetown to join the President but found he had crossed at masons ferry.” Jones gave a slightly different version of the story in his statement to Congress, reporting that while he was at Bellevue, he received information from JM via Tench Ringgold that the president had already crossed the river, and that Jones was to meet him in Virginia. Ingersoll and Cutts wrote that Dolley, in the meantime, had set out to look for JM, found him near the river and saw him across, accompanied by James Monroe, Richard Rush, Carroll, and John Mason. This suggests that she may not have been with Jones when he left Bellevue for the foundry, which seems unlikely, and his account of setting out “with the family of the President” implies otherwise. In any case, whether or not she saw JM cross the river, Dolley herself crossed that evening, almost certainly in company with Jones and his wife. According to Ingersoll and Cutts, she spent the night at Rokeby, the home of her friend Matilda Lee Love, and Love’s reminiscences corroborate the story.
        
        
        
        JM’s travels that night can be conjecturally reconstructed from Jennings’s and Booth’s accounts. Jennings stated that he crossed the Potomac on the Georgetown ferry with JM and his entourage; that about a mile into Virginia, Jennings and the other “servants” were left to their own devices; that they met again after JM and company “had been wandering about for some hours, consulting what to do”; and that Jennings then walked to a “Methodist minister’s,” from which location he heard the navy yard explosion and saw the fires in the city. It is possible that this house was Salona, the home of the Rev. William Maffitt (though Maffitt was a Presbyterian), and that Jennings stayed the night there because JM did. Based on Booth’s report, before arriving at Salona, JM was “within a mile” of Wren’s Tavern in Falls Church around midnight, probably at the nearby Minor’s Hill.
        When Booth went there early the next morning, seeking instructions about the navy’s gunpowder, he learned that the president had “stay’d only a short time.” Returning to Wren’s, Booth was told that JM had “just gone off” to Salona, looking for Dolley. From Salona, JM evidently set out for Wiley’s Tavern, which appears to have been the “tavern sixteen miles from the city” where he planned to meet Dolley, according to Ingersoll. During the severe storm that struck the area on the afternoon of 25 August 1814, JM took shelter at “a place known by the Name of the Cross roads” (either present-day Lewinsville or Tysons Corner), where he learned that Dolley had passed, also on her way to Wiley’s. Informed of this when he continued his journey after the storm, Booth caught up with JM, still accompanied by Rush, and arrived at the tavern to find Dolley, Jones and his wife, and their entourage.
        JM’s and Dolley’s reunion did not last long, however. The following evening Jones told Booth that he, JM, Rush, Mason, and others had left Wiley’s around midnight, intending to cross the Potomac above the Great Falls and join the U.S. forces in Maryland. They were unable to cross that night, likely because of the recent storm, so Jones returned to Wiley’s, whence he planned to take his wife and some others of their party to Frederick. JM and the others, meanwhile, waited until morning and then crossed the river, presumably at Conn’s Ferry. According to Ingersoll, they spent the night in a “hovel in the woods,” but he also attributed their departure from Wiley’s to a false alarm that British troops were advancing to take JM prisoner.
        In doing so, and despite his political and personal sympathy with JM and Dolley Madison, Ingersoll drew on and enhanced a narrative propagated by JM’s detractors immediately after the burning of Washington, which depicted the president as fleeing haplessly from the enemy during the interval between the Battle of Bladensburg and the British departure from the capital. Others pointedly praised JM’s calmness and resolution during the crisis. The foregoing account could provide grist for both mills. It seems

reasonable, however, to conclude that by going to Virginia before the British arrived in Washington, JM did no more than what was necessary to assure both the safety of his wife and the continuance of the U.S. government, for which latter purpose the cabinet meeting at Frederick had been planned. As the following documents show, the expeditious British departure from the capital caused JM to return there immediately, and summon his cabinet members to join him.
        (Primary sources used for this note: Mordecai Booth, “Report Concerning Removal of Gunpowder from the Naval Magazine during the British Invasion of Washington” [DNA: RG 45, Records of Shore Establishments, Washington Navy Yard, entry 491], 17–22; Mary E. E. Cutts, The Queen of America: Mary Cutts’s Life of Dolley Madison, ed. Catherine Allgor [Charlottesville, Va., 2012], 124–25; Charles J. Ingersoll, Historical Sketch of the Second War between the United States of America, and Great Britain, Declared by Act of Congress, the 18th of June, 1812, and Concluded by Peace, the 15th of February, 1815 [2 vols.; Philadelphia, 1845–49], 2:206–8; Paul Jennings, A Colored Man’s Reminiscences of James Madison [Brooklyn, 1865], 10–13; William Jones, “Memorandum,” PHi: William Jones Papers; printed in William S. Dudley, ed., The Naval War of 1812: A Documentary History [3 vols. to date; Washington, 1985—], 3:214–15; William Jones to Richard M. Johnson, 3 Oct. 1814, ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Military Affairs, 1:575–77; and Cazenove Gardner Lee Jr., Lee Chronicle: Studies of the Early Generations of the Lees of Virginia, ed. Dorothy Mills Parker [New York, 1957], 291).
        (Secondary sources consulted for this note: Brant, Madison,Irving Brant, James Madison (6 vols.; Indianapolis, 1941–61). 6:303–8; Ralph E. Eshelman, A Travel Guide to the War of 1812 in the Chesapeake [Baltimore, 2011], 65–77; Ketcham, James Madison, 578–81; and Anthony S. Pitch, The Burning of Washington: The British Invasion of 1814 [Annapolis, 1998], 86–88, 96–97, 124–28).
      